DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2022 has been entered.
Status of Application
2.	The claims 20-39 are pending and presented for the examination. Each of said claims was allowed in the previous Office Action mailed 03/22/2022, and remains as such herein. 
Information Disclosure Statement (IDS)
3.	The information disclosure statement (IDS) submitted on 04/19/2022 was filed after the mailing date of the Notice of Allowability on 03/22/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
4.	Claims 20-39 are allowed.
Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed method of using a Li-stuffed garnet setter plate. Specifically, the prior art fails to teach a method wherein a green film of unsintered Li-stuffed garnet precursor material is placed on a Li-stuffed garnet setter plate, said garnet setter plate comprising a lithium-stuffed garnet along with at least one compound selected from the group consisting of Li2ZrO3, Li2SiO3, LiLaO2, LiAlO2, Li2O, and Li3PO4, wherein said lithium-stuffed garnet is represented by the formula LiaLabZrcAldMe”Of, with 5<a<8.5, 2<b<4, 0<c<2.5, 0≤d<2, 0≤e<2, and 10<f<13, with M” being a metal selected from the group consisting of Nb, Ta, V, W, Mo, and Sb, and wherein after placement of the green film, said film is sintered on top of the Li-stuff garnet setter plate to form a sintered garnet film. 
The most relevant prior art references found are Badding et al (US 2016/0111751) and Saimen et al (US 2013/0230778). The difference from instant claims is that while Badding et al teaches a lithium-ion conductive garnet and method of making the same by placing a green film between a layer of material and sintering, wherein the lithium-garnet comprises Li, La, Zr, and O, Badding et al does not teach or suggest placing the green film precursor on a setter plate comprising a garnet represented by the formula LiaLabZrcAldMe”Of and also comprising one of Li2ZrO3, Li2SiO3, LiLaO2, LiAlO2, Li2O, and Li3PO4, and there is not a teaching found in the prior art that would motivate one of ordinary skill to modify Badding in order to use such a setter plate composition. Saimen et al teaches a stuffed garnet composition produced from a green thin film and being represented by a compositionally-similar chemical formula to that of the instant claims; Saimen, however, also fails to teach or suggest the use of a setter plate comprising a garnet represented by the formula LiaLabZrcAldMe”Of and also comprising one of Li2ZrO3, Li2SiO3, LiLaO2, LiAlO2, Li2O, and Li3PO4, and there is not a teaching found in the prior art that would motivate one of ordinary skill to modify Saimen in order to have a composition with these features. For the above reasons, the subject matter of the amended instant claims is neither taught nor suggested by the prior art of record. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW19 May 2022